United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1853
Issued: March 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 8, 2006 appellant filed a timely appeal from a June 20, 2006 Office of
Workers’ Compensation Programs’ nonmerit decision. Because more than one year has elapsed
between the last merit decision and the filing of this appeal, the Board lacks jurisdiction to
review the merits of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration of the merits under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 49-year-old limited-duty mail clerk, filed a Form CA-2 claim for benefits on
November 5, 2003 alleging that she developed conditions of chronic pain syndrome,
degenerative disc and joint disease, fibromyalgia and chronic clinical depression causally related
to factors of her employment. She first became aware of these conditions April 12, 1999 and
that they were causally related to her employment on November 11, 1999.

By letter dated April 6, 2004, the employing establishment controverted the claim. It noted
that appellant had not been employed with the employing establishment since April 1999 and
contended that any injury or disability she currently claimed did not arise from her federal
employment.
By letter dated July 6, 2004, the Office advised appellant that she needed to submit
additional information in support of her claim. The Office stated that the medical evidence
appellant submitted indicated that her condition was related to an injury she sustained on
April 20, 1991. The Office requested that appellant submit additional medical evidence in support
of her claim, including a comprehensive medical report describing how factors of her employment
resulted in the claimed condition on April 12, 1999 and factual evidence establishing that she
developed a bilateral foot condition caused by factors of her employment on April 12, 1999.
In a report dated July 23, 2004, Dr. Jeffrey M. Rifkin, Ph.D, stated that on April 12, 1999
appellant had to leave work due to severe pain which had been accumulating for two years. He
advised that her pain was related to her duties as a registry mail clerk which involved repetitive
movements such as bending, squatting, kneeling, reaching, pushing, pulling and recording.
Dr. Rifkin stated that these repetitive movements occurred five days a week, eight hours per day
which resulted in chronic pain syndrome, degenerative disc and joint disease, fibromyalgia and
chronic clinical depression. He stated that appellant’s ability to resume her duties was severely
hampered without causing even greater damage to her physical body and psyche.
In a July 23, 2004 report, Dr. Russ M. Seger, a chiropractor, noted complaints of chronic
fatigue, headaches, total body joint pain, bilateral knee pain, neck pain, shoulder pain, lower back
pain and sciatic pain. He prescribed home physical therapy and possibly chronic pain management
in the form of epidural steroid consultations and pain management medications, if needed.
Dr. Seger also suggested the possibility of emergency room treatment in the event that appellant’s
conditions worsening significantly.
By decision dated August 24, 2004, the Office denied the claim.
By letter dated January 11, 2005, appellant requested reconsideration. In an undated
report, Dr. Massood Jallali, a podiatrist, stated that appellant experienced foot pain for several
years, which was getting worse. The pain increased at the bottom of her feet with walking or
standing. Dr. Jallali stated that most of appellant’s lower extremity pain, particularly her feet and
ankle pain, was caused by compensating for her previous conditions of lower back pain, sciatica
and fibromyalgia.
In an undated report, Dr. Kenneth Davis, a chiropractor, stated that appellant had lower
back, neck and shoulder pain on examination which increased with range of motion exercises.
He advised her to avoid heavy lifting, repetitive bending and twisting of the lumbar spine.
Dr. Davis opined that appellant had sustained a consequential injury stemming from her 1991
employment injury which resulted in symptomatology lasting for 13 years. He stated that her
symptomatology was correlated to her diagnosis of fibromyalgia.
In an August 27, 2004 report, Dr. Rifkin stated that appellant’s symptoms had expanded
and worsened. He noted complaints of severe lumbar radicular pain radiating down appellant’s

2

left side into her hip, leg, knee and foot. Dr. Rifkin noted Dr. Jallali’s opinion that appellant’s
posture had been radically compromised due to overcompensation, creating a condition in her
left foot and arch which caused appellant to experience severe pain.
By decision dated May 25, 2005, the Office denied modification of the August 24, 2004
Office decision.1
By letter dated March 23, 2006, appellant requested reconsideration. She submitted an
unsigned June 9, 2005 clinical treatment note which listed findings regarding a broken right
wrist. In a September 20, 2005 form report, a chiropractor, whose signature is illegible, noted
treatment. An unsigned February 20, 2005 treatment note contained findings regarding a
syncopal episode. Appellant also resubmitted the August 27, 2005 report of Dr. Rifkin.
By decision dated June 20, 2006, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions, nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.2 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.3
ANALYSIS
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law, she has not advanced a relevant legal argument not previously
considered by the Office; and she has not submitted relevant and pertinent evidence not
previously considered by the Office. Appellant did not submit any evidence or legal argument
which addressed the relevant issue of whether her claimed conditions of chronic pain syndrome,
degenerative disc and joint disease, fibromyalgia and chronic clinical depression were causally
related to factors of her federal employment. The unsigned June 9 and February 20, 2005
treatment notes containing findings pertaining to a broken right wrist and a syncopal episode.
These reports are not relevant to the underlying issue because they do not address appellant’s
claimed conditions and are not attributable to a physician. The September 20, 2005 chiropractic
report does not contain a legible signature and does not constitute relevant evidence under
section 8101(2). Dr. Rifkin’s August 27, 2005 report was previously considered by the Office
1

The Office noted that Dr. Jallali did not relate any of appellant’s claimed conditions to factors of her federal
employment and that Dr. Davis’ chiropractic report did not constitute medical evidence under section 5 U.S.C.
§ 8101(2) because it did not indicate that he provided manual manipulation of the spine and subluxation of the spine
as indicated by x-ray.
2

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

3

Howard A. Williams, 45 ECAB 853 (1994).

3

and is, therefore, cumulative and repetitive. The Board has held that the submission of evidence
which does not address the underlying issue involved in the case does not constitute a basis for
reopening the claim.4 Appellant’s reconsideration request failed to show that the Office
erroneously applied or interpreted a point of law, nor did it advance a point of law or fact not
previously considered by the Office. The Office did not abuse its discretion in refusing to reopen
her claim for a review on the merits.5
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 20, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

See David J. McDonald, 50 ECAB 185 (1998).

5

The Board notes that appellant submitted additional evidence to the record following the April 12, 2004 Office
decision. The Board’s jurisdiction is limited to a review of evidence which was before the Office at the time of its
final review. 20 C.F.R. § 501(c).

4

